IN THE SUPREME COURT OF PENNSYLVANIA


IN RE: REESTABLISHMENT OF THE                 :   NO. 526
MAGISTERIAL DISTRICTS WITHIN                  :
THE 5th JUDICIAL DISTRICT OF                      MAGISTERIAL RULES DOCKET
THE COMMONWEALTH OF                           :
PENNSYLVANIA                                  :


                                         ORDER


PER CURIAM


       AND NOW, this 27th day of December 2022, upon consideration of the Petition to

Reestablish the Magisterial Districts of the 5th Judicial District (Allegheny County) of the

Commonwealth of Pennsylvania, it is hereby ORDERED AND DECREED that the

Petition, which provides for the elimination of Magisterial Districts 05-3-05, within

Allegheny County, to be effective January 3, 2028, is granted; realignment of Magisterial

Districts 05-3-09, 05-2-13, and 05-2-26, within Allegheny County, to be effective January

3, 2028, is granted; and that the Petition, which also provides for the reestablishment of

Magisterial Districts 05-2-01, 05-2-02, 05-2-03, 05-2-04, 05-2-05, 05-2-06, 05-2-07, 05-

2-08, 05-2-10, 05-2-11, 05-2-12, 05-2-14, 05-2-15, 05-2-16, 05-2-17, 05-2-18, 05-2-19,

05-2-20, 05-2-21, 05-2-22, 05-2-23, 05-2-25, 05-2-27, 05-2-28, 05-2-31, 05-2-32, 05-2-

35, 05-2-36, 05-2-38, 05-2-40, 05-2-42, 05-2-43, 05-2-47, 05-3-02, 05-3-03, 05-3-04, 05-

3-06, 05-3-10, 05-3-12, 05-3-13, 05-3-14, 05-3-17, 05-0-03, and 05-0-04, within

Allegheny County, to be effective immediately, is granted.
      Said Magisterial Districts shall be as follows:


Magisterial District 05-2-01                            Avalon Borough
Magisterial District Judge Tara L. Smith                Bellevue Borough
                                                        Ben Avon Borough
                                                        Ben Avon Heights Borough
                                                        Emsworth Borough
                                                        Kilbuck Township
                                                        Ohio Township

Magisterial District 05-2-02                            West View Borough
Magisterial District Judge Richard G. Opiela            Ross Township

Magisterial District 05-2-03                            Etna Borough
Magisterial District Judge Daniel J. Konieczka, Jr.     Millvale Borough
                                                        Reserve Township
                                                        Shaler Township

Magisterial District 05-2-04                            Aspinwall Borough
Magisterial District Judge Matthew V. Rudzki            Blawnox Borough
                                                        Fox Chapel Borough
                                                        Sharpsburg Borough
                                                        Indiana Township
                                                        O’Hara Township

Magisterial District 05-2-05                            Brackenridge Borough
Magisterial District Judge Carolyn S. Bengel            Tarentum Borough
                                                        East Deer Township
                                                        Fawn Township
                                                        Harrison Township

Magisterial District 05-2-06                            Verona Borough
Magisterial District Judge Anthony L. DeLuca            Penn Hills Township
                                                        Wilkins Township

Magisterial District 05-2-07                            Monroeville Borough
Magisterial District Judge Jeffrey L. Herbst            Pitcairn Borough

Magisterial District 05-2-08                            Braddock Hills Borough
Vacant                                                  Chalfant Borough


                                           -2-
                                                   Churchill Borough
                                                   Forest Hills Borough
                                                   Swissvale Borough

Magisterial District 05-2-10                       Edgewood Borough
Magisterial District Judge Kim M. Hoots            Wilkinsburg Borough

Magisterial District 05-2-11                       East McKeesport Borough
Magisterial District Judge Roxanne S. Eichler      Trafford Borough
                                                   Wall Borough
                                                   Wilmerding Borough
                                                   North Versailles Township

Magisterial District 05-2-12                       Bradford Woods Borough
Magisterial District Judge William K. Wagner       Marshall Township
                                                   McCandless Township
                                                   Pine Township

Magisterial District 05-2-13                       City of McKeesport
Magisterial District Judge Eugene F. Riazzi        Versailles Borough

Magisterial District 05-2-14                       Dravosburg Borough
Magisterial District Judge Richard D. Olasz, Jr.   Rankin Borough
                                                   West Mifflin Borough
                                                   Whitaker Borough

Magisterial District 05-2-15                       Homestead Borough
Magisterial District Judge Patrick D. Campbell     Munhall Borough
                                                   West Homestead Borough

Magisterial District 05-2-16                       Jefferson Hills Borough
Magisterial District Judge Michael W. Thatcher     Pleasant Hills Borough
                                                   South Park Township

Magisterial District 05-2-17                       Castle Shannon Borough
Magisterial District Judge David J. Barton         Whitehall Borough
                                                   Baldwin Township

Magisterial District 05-2-18                       Baldwin Borough
Magisterial District Judge Ralph E. Kaiser         Brentwood Borough



                                          -3-
Magisterial District 05-2-19                       Dormont Borough
Magisterial District Judge Hilary K. Wheatley      Mount Lebanon Township

Magisterial District 05-2-20                       Bethel Park Borough
Magisterial District Judge Ronald A. Arnoni        Upper Saint Clair Township

Magisterial District 05-2-21                       Bridgeville Borough
Magisterial District Judge Maureen McGraw-Desmet   Collier Township
                                                   South Fayette Township

Magisterial District 05-2-22                       Green Tree Borough
Magisterial District Judge Craig C. Stephens       Heidelberg Borough
                                                   Scott Township

Magisterial District 05-2-23                       Carnegie Borough
Magisterial District Judge John P. Kobistek        Crafton Borough
                                                   Ingram Borough
                                                   Pennsbury Village Borough
                                                   Rosslyn Farms Borough
                                                   Thornburg Borough

Magisterial District 05-2-25                       Coraopolis Borough
Magisterial District Judge Michele K. Santicola    Crescent Township
                                                   Moon Township
                                                   Neville Township

Magisterial District 05-2-26                       Elizabeth Borough
Magisterial District Judge Beth Scagline-Mills     West Elizabeth Borough
                                                   White Oak Borough
                                                   Elizabeth Township
                                                   Forward Township
                                                   South Versailles Township

Magisterial District 05-2-27                       City of Pittsburgh, Wards 4, 6,
Magisterial District Judge Eugene N. Ricciardi     17

Magisterial District 05-2-28                       City of Pittsburgh, Wards 1, 2,
Magisterial District Judge Oscar J. Petite, Jr.    3, 5




                                           -4-
Magisterial District 05-2-31                      City of Pittsburgh, Wards 8,
Magisterial District Judge Mikhail N. Pappas      10, 11

Magisterial District 05-2-32                      Oakmont Borough
Vacant                                            Plum Borough

Magisterial District 05-2-35                      City of Pittsburgh, Wards 7,
Magisterial District Judge Daniel E. Butler       14

Magisterial District 05-2-36                      City of Pittsburgh, Wards 15,
Magisterial District Judge James J. Hanley, Jr.   31

Magisterial District 05-2-38                      City of Pittsburgh, Ward 19
Magisterial District Judge James A. Motznik

Magisterial District 05-2-40                      City of Pittsburgh, Wards 21-
Magisterial District Judge Jehosha A. Wright      25

Magisterial District 05-2-42                      City of Pittsburgh, Wards 26,
Magisterial District Judge Leah Williams Duncan   27

Magisterial District 05-2-43                      Kennedy Township
Magisterial District Judge Carla M. Swearingen    Robinson Township

Magisterial District 05-2-47                      Braddock Borough
Magisterial District Judge Scott H. Schricker     East Pittsburgh Borough
                                                  North Braddock Borough
                                                  Turtle Creek Borough
                                                  Duquesne City

Magisterial District 05-3-02                      Bell Acres Borough
Magisterial District Judge Robert L. Ford         Edgeworth Borough
                                                  Franklin Park Borough
                                                  Glenfield Borough
                                                  Haysville Borough
                                                  Leetsdale Borough
                                                  Osborne Borough
                                                  Sewickley Borough
                                                  Sewickley Heights Borough
                                                  Sewickley Hills Borough



                                            -5-
                                                  Aleppo Township
                                                  Leet Township

Magisterial District 05-3-03                      Cheswick Borough
Magisterial District Judge David J. Sosovicka     Springdale Borough
                                                  Frazer Township
                                                  Harmar Township
                                                  Springdale Township

Magisterial District 05-3-04                      Hampton Township
Magisterial District Judge Thomas T. Swan         Richland Township
                                                  West Deer Township

Magisterial District 05-3-06                      McKees Rocks Borough
Magisterial District Judge Bruce J. Boni          Stowe Township

Magisterial District 05-3-09                      Glassport Borough
Magisterial District Judge Armand A. Martin       Liberty Borough
                                                  Port Vue Borough
                                                  Lincoln Borough
                                                  City of Clairton

Magisterial District 05-3-10                      City of Pittsburgh, Wards 6, 9
Magisterial District Judge Alexander Orenstein

Magisterial District 05-3-12                      City of Pittsburgh, Wards 12,
Magisterial District Judge Kevin E. Cooper, Jr.   13

Magisterial District 05-3-13                      City of Pittsburgh, Wards 20,
Magisterial District Judge Nicholas C. Martini    28

Magisterial District 05-3-14                      Mt. Oliver Borough
Magisterial District Judge Richard G. King        City of Pittsburgh, Wards 18,
                                                  29, 30, 32

Magisterial District 05-3-17                      McDonald Borough
Magisterial District Judge Anthony W. Saveikis    Oakdale Borough
                                                  Findlay Township
                                                  North Fayette Township




                                           -6-
-7-